DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jammes (US 2009/0282165) in view of Schmirler et al. (US 2018/0131907), hereafter “Schmirler.”
Regarding claim 1, Jammes teaches a communication system in which a plurality of control devices (Jammes: 16 of FIG. 4; par 0024 [(6) Intelligent devices are programmable. They may be managers. Examples are personal computers (PCs), programmable logic controllers (PLCs), specialized programmable devices, Human Machine Interfaces (HMIs) and gateways]) for controlling factory automation are connected to a network (Jammes: par 0005 [The purpose of this invention is to provide means to transfer over Ethernet-IP network time-critical information between devices participating in a large industrial control or automation solution.]; FIG. 4 [ETHERNET LEVEL 1 CORE NETWORK]), wherein …each device can publish RTDDB frames that are sent on the Ethernet network using UDP and IP.]; 0063), 	each of the control devices (Jammes: 16 of FIG. 4) includes: 		a data storage in which control data of the factory automation is stored (Jammes: par 0031 […each intelligent device 16 sends cyclically to all other intelligent devices application data (e.g., used for synchronization between applicative tasks).]); 		a publisher module that transmits data including a state of the control device of the publisher module itself to each of other control devices than the control device (Jammes: par 0024 [(7) Refreshment status is associated with a data sent by a device on the-network. It indicates that the data publisher is functioning.]; 0042, 0043); and 		a subscriber module that receives data from each of the other control devices (Jammes: par 0036 […each frame contains one or several data and each device 22 subscribes to data it is interested in.]; 0042, 0043), 	the control data includes a plurality of types of control data (Jammes: par 0057). 	Jammes does not teach: 	when a state of each of the other control devices that is received by the subscriber module satisfies a reception allowing condition that is different for each of the types of control data, the publisher module transmits the control data of the control device of the publisher module itself to each of the other control devices. 	Schmirler teaches a technique of: 
when a state of each of other control devices that is received by a module satisfies a reception allowing condition that is different for each type of control data, a module transmits the control data of the control device of the module itself to each of the other control devices (Schmirler: par 0150 […notification rules can comprise, for example, rules regarding which types of users or user roles should receive notifications and workflows for different categories of events, restrictions on the types of data that can be presented to each user based on the user's role, location-based restrictions on data presentation…rendering component 308 may narrow the list of suitable recipients further based on current user context information, including but not limited to each potential recipient's current availability or location relative to the source of the detected issue (as determined based on the location and orientation data 606 received from the users' wearable appliances 206)…]). 	It would have been obvious to one of ordinary skill in the art to implement the technique of Schmirler to limit the publication of events within the Jammes system with predictable results. One would be motivated to make the combination to provide the predictable benefits of improving the relevance of received data and conserving bandwidth and processing resources. One would further be motivated to make the combination in view of the substantial similarity of the references. Both Jammes and Schmirler relate to notifications and tracking the status of industrial automation systems. In view of this substantial similarity it would have been readily apparent to one of 
Regarding claim 2, the communication system according to claim 1, wherein	the control data in the data storage is updated in a predetermined cycle (Jammes: par 0031 […each intelligent device 16 sends cyclically to all other intelligent devices application data… each intelligent device 16 will send 8 bytes of data every 40 ms…]), and 	among the types of control data, the publisher module transmits one or more types of control data conforming to a predetermined setting in synchronization with the predetermined cycle (Jammes: par 0039, 0057). 

Regarding claim 4, the communication system according to claim 1, wherein the reception allowing condition includes an operation using a value shown by the state (Schmirler: par 0150). 

Regarding claim 5, the communication system according to claim 1, wherein the publisher module cyclically transmits the state (Jammes: par 0024). 

Regarding claim 6, the communication system according to claim 1, wherein the publisher module transmits a notification when the publisher module receives the control data from at least one of the other control devices (Schmirler: par 0150; Jammes: par 0039). 

Regarding claim 7, a setting device that sets information in each of a plurality of control devices (Jammes: 16 of FIG. 4; par 0024 [(6) Intelligent devices are programmable. They may be managers. Examples are personal computers (PCs), programmable logic controllers (PLCs), specialized programmable devices, Human Machine Interfaces (HMIs) and gateways]) connectable to a network of factory automation (Jammes: par 0005 [The purpose of this invention is to provide means to transfer over Ethernet-IP network time-critical information between devices participating in a large industrial control or automation solution.]; FIG. 4 [ETHERNET LEVEL 1 CORE NETWORK]), wherein 	a communication protocol between a control device and other control devices among the control devices includes a publish/subscribe type (Jammes: par 0062 […each device can publish RTDDB frames that are sent on the Ethernet network using UDP and IP.]; 0063), 	each of the control devices (Jammes: 16 of FIG. 4) includes: 		a data storage in which control data of the factory automation is stored (Jammes: par 0031 […each intelligent device 16 sends cyclically to all other intelligent devices application data (e.g., used for synchronization between applicative tasks).]); 		a publisher module that transmits data including a state of the control device of the publisher module itself to each of the other control devices (Jammes: par 0024 [(7) Refreshment status is associated with a data sent by a device on the-network. It indicates that the data publisher is functioning.]; 0042, 0043); and 		a subscriber module that receives data from each of the other control …each frame contains one or several data and each device 22 subscribes to data it is interested in.]; 0042, 0043), 	the control data includes a plurality of types of control data (Jammes: par 0057), and 	the setting device includes a setting module that sets a reception allowing condition of the control data that is to be received by the subscriber module of each of the other control devices such that the reception allowing condition is different for each of the types of control data and includes a state received from each of the other control devices (Schmirler: par 0150 […notification rules can comprise, for example, rules regarding which types of users or user roles should receive notifications and workflows for different categories of events, restrictions on the types of data that can be presented to each user based on the user's role, location-based restrictions on data presentation…rendering component 308 may narrow the list of suitable recipients further based on current user context information, including but not limited to each potential recipient's current availability or location relative to the source of the detected issue (as determined based on the location and orientation data 606 received from the users' wearable appliances 206)…]; Jammes: par 0042, 0043). 

Regarding claim 8, the setting device according to claim 7, wherein 	the control data in the data storage is updated in a predetermined cycle (Jammes: par 0031 […each intelligent device 16 sends cyclically to all other intelligent devices application data… each intelligent device 16 will send 8 bytes of data every 40 ms…]), and 

Regarding claim 11, the setting device according to claim 7, wherein the reception allowing condition includes an operation using a value shown by the state (Schmirler: par 0150). 

Regarding claim 12, a control device applied to a communication system in which a plurality of control devices (Jammes: 16 of FIG. 4; par 0024 [(6) Intelligent devices are programmable. They may be managers. Examples are personal computers (PCs), programmable logic controllers (PLCs), specialized programmable devices, Human Machine Interfaces (HMIs) and gateways]) for controlling factory automation are connected to a network (Jammes: par 0005 [The purpose of this invention is to provide means to transfer over Ethernet-IP network time-critical information between devices participating in a large industrial control or automation solution.]; FIG. 4 [ETHERNET LEVEL 1 CORE NETWORK]), wherein 	a communication protocol among the control devices includes a publish/subscribe type (Jammes: par 0062 […each device can publish RTDDB frames that are sent on the Ethernet network using UDP and IP.]; 0063), 	each of the control devices (Jammes: 16 of FIG. 4) includes: 		a data storage in which control data of the factory automation is stored (Jammes: par 0031 […each intelligent device 16 sends cyclically to all other intelligent devices application data (e.g., used for synchronization between applicative tasks).]); 		a publisher module that transmits data including a state of the control device of the publisher module itself to each of other control devices than the control device (Jammes: par 0024 [(7) Refreshment status is associated with a data sent by a device on the-network. It indicates that the data publisher is functioning.]; 0042, 0043); and 		a subscriber module that receives data from each of the other control devices (Jammes: par 0036 […each frame contains one or several data and each device 22 subscribes to data it is interested in.]; 0042, 0043), 	the control data includes a plurality of types of control data (Jammes: par 0057), and 	when a state of each of the other control devices that is received by the subscriber module satisfies a reception allowing condition that is different for each of the types of control data, the publisher module transmits the control data of the control device of the publisher module itself to each of the other control devices (Schmirler: par 0150 […notification rules can comprise, for example, rules regarding which types of users or user roles should receive notifications and workflows for different categories of events, restrictions on the types of data that can be presented to each user based on the user's role, location-based restrictions on data presentation…rendering component 308 may narrow the list of suitable recipients further based on current user context information, including but not limited to each potential recipient's current availability or location relative to the source of the detected issue (as determined based on the location and orientation data 606 received from the users' wearable appliances 206)…]; Jammes: par 0042, 0043). 

Regarding claim 13, the control device according to claim 12, wherein	the control data in the data storage is updated in a predetermined cycle (Jammes: par 0031 […each intelligent device 16 sends cyclically to all other intelligent devices application data… each intelligent device 16 will send 8 bytes of data every 40 ms…]), and 	among the types of control data, the publisher module transmits one or more types of control data conforming to a predetermined setting in synchronization with the predetermined cycle (Jammes: par 0039, 0057).   

Claims 9 and 14-17 are rejected as being unpatentable over Jammes (US 2009/0282165), in view of Schmirler et al. (US 2018/0131907), and further in view of Dillon (US 2004/0172147).
Regarding claim 9, Jammes-Schmirler does not explicitly teach the setting device according to claim 7, further comprising an operation accepting module that accepts a user operation for the setting device, wherein 	the setting device sets the reception allowing condition based on a content of the user operation accepted. 	Dillon teaches: 	an operation accepting module that accepts a user operation for the setting device (Dillon: par 0052), wherein 	the setting device sets a reception allowing condition based on a content of the 

Regarding claim 14, a setting method of setting information in each of a plurality of control devices (Jammes: 16 of FIG. 4; par 0024 [(6) Intelligent devices are programmable. They may be managers. Examples are personal computers (PCs), programmable logic controllers (PLCs), specialized programmable devices, Human Machine Interfaces (HMIs) and gateways]) connectable to a network of factory automation (Jammes: par 0005 [The purpose of this invention is to provide means to transfer over Ethernet-IP network time-critical information between devices participating in a large industrial control or automation solution.]; FIG. 4 [ETHERNET LEVEL 1 CORE NETWORK]), wherein 	a communication protocol among the control devices includes a …each device can publish RTDDB frames that are sent on the Ethernet network using UDP and IP.]; 0063), 	each of the control devices (Jammes: 16 of FIG. 4) includes: 		a data storage in which control data of the factory automation is stored (Jammes: par 0031 […each intelligent device 16 sends cyclically to all other intelligent devices application data (e.g., used for synchronization between applicative tasks).]); 		a publisher module that transmits data including a state of the control device of the publisher module itself (Jammes: par 0024 [(7) Refreshment status is associated with a data sent by a device on the-network. It indicates that the data publisher is functioning.]; 0042, 0043); and 		a subscriber module that receives data from each of other control devices than the control device (Jammes: par 0036 […each frame contains one or several data and each device 22 subscribes to data it is interested in.]; 0042, 0043), 	the control data includes a plurality of types of control data (Jammes: par 0057), and 	the setting method comprises: 		by a processor, accepting a user operation for the processor (Dillon: par 0052); and 		by the processor, by using a content of the user operation, setting a reception allowing condition of the control data that is to be received by the subscriber module of each of the other control devices such that the reception allowing condition includes a state received from each of the other control devices (Schmirler: par 0150 […notification rules can comprise, for example, rules regarding which types of users or user roles should receive notifications and workflows for different categories of events, restrictions on the types of data that can be presented to each user based on the user's role, location-based restrictions on data presentation…rendering component 308 may narrow the list of suitable recipients further based on current user context information, including but not limited to each potential recipient's current availability or location relative to the source of the detected issue (as determined based on the location and orientation data 606 received from the users' wearable appliances 206)…]; Jammes: par 0042, 0043). 

Regarding claim 15, the setting method according to claim 14, wherein	the control data in the data storage is updated in a predetermined cycle (Jammes: par 0031 […each intelligent device 16 sends cyclically to all other intelligent devices application data… each intelligent device 16 will send 8 bytes of data every 40 ms…]), 	the control data includes a plurality of types of control data (Jammes: par 0057), and 	among the types of control data, the publisher module transmits one or more types of control data conforming to a predetermined setting in synchronization with the predetermined cycle (Jammes: par 0039, 0057). 

Regarding claim 16, a non-transitory computer-readable storage medium storing a program for causing a computer to execute a method (Jammes: par 0024), the method of setting information in each of a plurality of control devices (Jammes: 16 of (6) Intelligent devices are programmable. They may be managers. Examples are personal computers (PCs), programmable logic controllers (PLCs), specialized programmable devices, Human Machine Interfaces (HMIs) and gateways]) connectable to a network of factory automation (Jammes: par 0005 [The purpose of this invention is to provide means to transfer over Ethernet-IP network time-critical information between devices participating in a large industrial control or automation solution.]; FIG. 4 [ETHERNET LEVEL 1 CORE NETWORK]), wherein 	a communication protocol among the control devices includes a publish/subscribe type (Jammes: par 0062 […each device can publish RTDDB frames that are sent on the Ethernet network using UDP and IP.]; 0063), 	each of the control devices (Jammes: 16 of FIG. 4) includes: 		a data storage in which control data of the factory automation is stored (Jammes: par 0031 […each intelligent device 16 sends cyclically to all other intelligent devices application data (e.g., used for synchronization between applicative tasks).]); 		a publisher module that transmits data including a state of the control device of the publisher module itself (Jammes: par 0024 [(7) Refreshment status is associated with a data sent by a device on the-network. It indicates that the data publisher is functioning.]; 0042, 0043); and 		a subscriber module that receives data from each of the other control devices than the control device (Jammes: par 0036 […each frame contains one or several data and each device 22 subscribes to data it is interested in.]; 0042, 0043), 	the control data includes a plurality of types of control data (Jammes: par 0057), and …notification rules can comprise, for example, rules regarding which types of users or user roles should receive notifications and workflows for different categories of events, restrictions on the types of data that can be presented to each user based on the user's role, location-based restrictions on data presentation…rendering component 308 may narrow the list of suitable recipients further based on current user context information, including but not limited to each potential recipient's current availability or location relative to the source of the detected issue (as determined based on the location and orientation data 606 received from the users' wearable appliances 206)…]; Jammes: par 0042, 0043). 

Regarding claim 17, the non-transitory computer-readable storage medium according to claim 16, wherein 	the control data in the data storage is updated in a predetermined cycle (Jammes: par 0031 […each intelligent device 16 sends cyclically to all other intelligent devices application data… each intelligent device 16 will send 8 bytes of data every 40 ms…]), and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640.  The examiner can normally be reached on 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454